Suit brought to rescind a contract of sale of land, and for damages, alleging that the vendors had fraudulently represented that they had a valid title to the land, on which he relied. Judgment in favor of plaintiffs rescinding the contract and for damages; they afterward, remitted the damages. The assignments of error are general, not otherwise indicating the imputed errors than to refer in general to the court’s entire charge and to the several instructions refused. Held, these assignments are entirely too general for consideration. 54 Tex., 641; id., 285; 16 Tex., 233; 15 Tex., 435. The patent, for whose admission in evidence a reversal is sought, was properly admitted, having conneetion with the land certificate, survey and other inci*741denis of the alleged ownership. Whether a sufficient basis was laid or not to establish the loss of an instrument or of its.destruction is a question addressed to the discretion of the court, which the supreme court will not revise unless manifestly wrong. 12 Tex., 85.
Affirmed.